Citation Nr: 1707783	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-18 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of a right ankle fracture, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served in the Army National Guard of California.  His service included periods of active duty for training (ACDUTRA) from April 1977 to August 1977, and in May 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO in San Diego, California granted service connection and assigned an initial rating of 20 percent for residuals of a right ankle fracture, effective March 21, 2007.  In December 2008, the Veteran filed a notice of disagreement (NOD), inter alia, with respect to the initial rating assigned.  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Los Angeles, California, which certified the appeal to the Board.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for residuals of a right ankle fracture, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In March 2011, May 2014, September 2015, and April 2016, the Board remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, the claim for an initial rating in excess of 20 percent for residuals of a right ankle fracture, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, for further action, to include additional development of the evidence.  After accomplishing further action in response to each Remand, the AMC continued to deny the claim for a higher initial rating (as reflected by August 2011, October 2014, December 2015, and July 2016 supplemental statements of the case (SSOCs, reflectively)) and, on each occasion,  returned the matter to the Board for further appellate consideration.

This appeal is now being processed fully utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the March 21, 2007 effective date of the award of service connection, the Veteran's residuals of right medial malleolus fracture include right ankle degenerative changes (documented by x-ray), and functional loss of dorsiflexion limited to 5 degrees and plantar flexion limited to 5 degrees with pain throughout, as well as weakness and difficulty walking and standing. 

3.  The schedular criteria are adequate to evaluate the right ankle disability under consideration and no claim of unemployability due to this disability has been raised.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for residuals of a right ankle fracture are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

With respect to this Veteran, letters meeting the VCAA requirements were issued in April 2007, April 2011, May 2014, and October 2015, in connection with what was then a claim for service connection.

In this case, because the issue of entitlement to a higher initial rating for the right ankle disability is a downstream issue following the award of service connection, additional VCAA notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim for service connection itself.   See Dingess/Hartman, 19 Vet. App. at 491. Moreover, the latter three VCAA letters provided notice of what is needed to support a higher rating, as well as provided general notice of how VA assigns effective dates, followed by a period for response, and the June 2009 SOC included the specific rating criteria for evaluating musculoskeletal right ankle disability. There is no evidence or allegation of any error or omission in the notice provided.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment and personnel records, and post-service VA and private treatment records. The Veteran has also been afforded four VA or fee-basis examinations and one VA opinion has been obtained based on a claims file review specific to his ankle disability during the period under consideration.  The reports of examination document the Veteran's medical history and symptomatology, and contain sufficient evidence upon which to evaluate his disability in the context of the rating criteria.  As such, and as explained in detail below, the Board finds the VA examinations of record are adequate for adjudication purposes.  Also, there is no indication of relevant, outstanding records that would support the Veteran's claim for a higher disability rating.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).    

Also of record and considered in connection with the claim is the transcript of the September 2010 Board hearing, along with various written statements provided by the Veteran and on his behalf.  Notably, during the hearing, the undersigned identified the issue on appeal and elicited testimony with respect to the Veteran's right ankle symptoms and treatment.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, such omission was harmless, as further development of the claim was subsequently undertaken, and additional evidence was received.  See 38 C.F.R. § 3.103 (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also finds that there has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the Board's request, the agency of original jurisdiction (AOJ) sought to obtain any treatment records from the Temple VA Medical Center (VAMC) and did obtain ongoing treatment records from the West Los Angeles VAMC since September 2014.  In addition, the AOJ requested the Veteran furnish, or furnish appropriate authorization to obtain, any relevant records from California Hospital Medical Center or other private treatment providers; however, the Veteran did not respond to the request.  Finally, after the Veteran's right ankle disability was evaluated during subsequent VA examinations, the AOJ readjudicated the claim, as reflected by each SSOC.  Moreover, the AOJ considered whether an extra-schedular rating was warranted under the provisions of 38 C.F.R. § 3.321.  There is no evidence or allegation of any error or omission in the assistance provided.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the higher rating claim on appeal, and there is no prejudice to the Veteran in proceeding with a decision on the claim, at this juncture.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

By way of history, the Veteran injured his right ankle during active duty for training (ACDUTRA) service in May 1982 when he stepped in a hole and twisted his ankle.  A May 1982 x-ray report identified a fractured right medial malleolus with downward displacement.  Findings from a follow-up x-ray later the same month included old malleolar fracture; rounded edges suggest possible delayed union. 

The initial 20 percent rating for the Veteran's right ankle disability has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, which pertains to limited ankle motion and contemplates the current manifestations of the Veteran's disability.

Under Diagnostic Code 5271, for limitation of motion of the ankle, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Also, the use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In addition, x-ray reports of record document right ankle degenerative changes attributed to the Veteran's initial ankle injury.  Under Diagnostic Codes 5003 and 5010, degenerative or traumatic arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, which in this case is the ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Here, the currently assigned 20 percent rating is the maximum rating assignable under Diagnostic Codes 5003, 5010, and 5271 for limitation of ankle motion.  However, a higher rating may be assignable pursuant to a different diagnostic code if ankylosis of the ankle or malunion or nonunion is shown.

In this regard, a 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A maximum, 40 percent rating is assigned for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion , or eversion deformity.  See Diagnostic Code 5270.  Similarly, a 30 percent rating is warranted for malunion of the tibia and fibula with marked ankle disability, and a 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion, requiring a brace.  See Diagnostic Code 5262.

The Board further notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Turning to the evidence, during an October 2008 fee-basis examination, the Veteran endorsed right ankle weakness, stiffness, swelling, heat, lack of endurance, locking, fatigability, and dislocation with constant pain, worse with standing and walking.  He denied any joint replacement.  Right ankle range-of-motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 30 degrees with pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner remarked that pain had the major impact on the Veteran's right ankle function and observed pain on dorsiflexion when the Veteran was walking in the hallway.  Following repetitive-use testing, there was an additional 5 degree limitation of range of motion of the right ankle on dorsiflexion and plantar flexion (dorsiflexion to 5 degrees, plantar flexion to 25 degrees) with the same factors affecting function, including pain as the major factor.

Other examination findings included no ankylosis; no deformity; no malunion of the os calcis or os tragus; no unusual shoe wear pattern or callosity; and no required use of an assistive device; however, the examiner observed the Veteran limping in the hallway when stepping on his right foot due to pain.  There was also right ankle weakness and tenderness with guarding of movement.  Sensory function, motor strength, and reflexes were reported as normal bilaterally with no muscle atrophy present.  The impression of a right ankle x-ray study was evidence of an old healed fracture, medial malleolus; small avulsion anterior to the joint, which could be from the dorsal surface of the talus; no other significant findings.

Private treatment records associated with the claims file document the Veteran's history of right ankle arthritis, but generally pertain to other medical issues.  An August 2007 progress note reflects the Veteran's request that his physician document that he injured his [right] ankle in 1982 when stepping off a curb.  He stated that his ankle "bothers him infrequently," but requested medication for when it does bother him.  

In December 2008, the Veteran presented as a walk-in patient at the West Los Angeles VAMC with complaints of chronic right ankle pain and received a cane.  The impression of a right ankle x-ray study from the same day was osteoarthritic changes about the medial malleolus and medial talus as well as bony hypertrophy on the dorsal talus with a small bone spur on the dorsal navicular bone.  

In March 2009 correspondence, the Veteran's private physician, S. Puentes, M.D., detailed that the Veteran was permanently disabled due to a medical issue, which is unrelated to the service-connected right ankle arthritis.

The Veteran presented for a VA nutrition consultation in October 2009 to address a 20-pound weight loss in the past year.  He reported walking or jogging daily and playing soccer on Sundays.

In September 2010 the Veteran testified that his right ankle pain level is typically 8/10 even with pain medications and that pain occurs with the first step when walking.  He stated he could not run or stand for long periods, and he needed to sit and rest after every third step.  He reported having two flare-ups per week, each lasting up to one hour.  He believed his right ankle symptoms had increased in severity since his last VA examination.  

During a December 2010 VA orthopedic surgery consultation, the Veteran reported that his right ankle pain had been getting worse over the past three years and bracing did not significantly help.  Right ankle examination findings included tenderness to palpation, painful subtalar motion, dorsiflexion to 0 degrees and plantar flexion to 45 degrees.  An October 2010 right ankle x-ray report described mild degenerative changes of the talotibial joint, likely posttraumatic in etiology.

A February 2011 VA physical medicine and rehabilitation consultation note documents the Veteran's report of having always experienced right ankle discomfort, but currently having worsening pain, but only with weight-bearing.  On examination, the Veteran appeared frail overall with diffuse right ankle tenderness to palpation and guarding due to pain.  Right ankle range-of-motion testing revealed little to no active range of motion, and passive motion was limited in all planes at the talotibial joint and midfoot.  His gait was antalgic with use of a single point cane.  The physician recommended a specific type of brace to de-weight the ankle.

The Veteran was afforded another VA examination in April 2011.  He reported having progressively worse right ankle symptoms with pain aggravated by any weight-bearing activity and cold weather.  He described having right ankle pain, stiffness, weakness, decreased speed of joint motion, daily locking episodes, swelling and tenderness, and decreased range of motion.  He denied having right ankle flare-ups, deformity, giving way, instability, incoordination, dislocation or subluxation, or effusions.  He estimated he could stand for 15 to 30 minutes and walk a quarter-mile and reported using corrective shoes, an orthotic insert, a cane, and ankle brace.  

Right ankle range-of-motion testing revealed dorsiflexion to 5 degrees and plantar flexion to 5 degrees, each with pain.  Following repetitive-motion testing, there was no additional limitation of motion.  Other examination findings included no joint ankylosis, no muscle atrophy, intact sensation and deep tendon reflexes, pain with palpation and movement of the right ankle, and inconclusive motor strength due to severe guarding.  The Veteran described his usual occupation as clerical work and indicated he had been unemployed for 10 to 20 years due to "homelessness and medical reasons."

The impression of an April 2012 VA right ankle x-ray study was mild degenerative changes of the tibiotalar joint, likely posttraumatic in nature; stable appearance of remote healed bimalleolar and medial talar fractures, stable bony hypertrophy of the dorsal talus.

In December 2013, the Veteran reported worsening right ankle symptoms since his initial physical medicine and rehabilitation evaluation in February 2011.  He stated he continued to wear his right ankle brace and use his single point cane, and he experienced right ankle pain on and off, exacerbated by walking and putting pressure on his ankle.  He reported that occasionally he notices his ankle rolls and believed it may be due to his shoes.  Examination findings included no atrophy, asymmetry, or erythema.  There was tenderness to palpation and "limited with full [right] ankle [range of motion secondary] to pain."  The examiner remarked that a ligament tear was unlikely because there was no right ankle instability noted on examination.

During an August 2014 physical medicine and rehabilitation follow-up visit, the Veteran complained of twisting his right ankle several days earlier while jogging.  He was instructed to stop jogging and to bike instead.  On examination, there was no obvious atrophy and no erythema, but the right ankle was tender with markedly restricted mobility in the joint.  In September 2014, the Veteran reported intermittent right ankle pain that was worse with activity and requested a more substantial ankle brace, adding that he "still runs, but does have a bike."  Examination findings included tender right ankle with dorsiflexion to 0 degrees and plantar flexion to 15 degrees with painful motion throughout.  He was advised again to stop running and instead bike on flat ground.

A September 2014 VA examination report reflects the Veteran reported similar symptoms as in the past.  He indicated that stiffness in the morning and cold weather cause right ankle flare-ups of pain that decrease range of motion.  He also continued to use his right ankle brace and cane.  He denied any right ankle surgical history.  Objectively, on range of motion testing, the Veteran had right ankle dorsiflexion to 10 degrees with pain beginning at 5 degrees and right ankle plantar flexion to 15 degrees with pain beginning at 5 degrees.  After three repetitions, right ankle range of motion was further limited to 5 degrees on dorsiflexion and 5 degrees on plantar flexion.  The examiner identified the Veteran's right ankle functional loss to include less movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  

In addition, the Veteran had localized right ankle tenderness; palpable or visible muscle contraction, but no joint movement; no joint laxity or instability demonstrated on the right side; and no ankylosis.  The examiner described the functional impact of the Veteran's right ankle disability as being unable to walk more than one block or stand more than 20 minutes, being unable to climb ladders, and having difficulty with climbing stairs.  

An April 2015 VA orthopedic surgery clinic note indicates that the Veteran returned for further discussion regarding ankle fusion surgery, which clinic staff offered the Veteran at his last visit for when he felt that his pain had worsened enough to warrant it.  Examination findings included right ankle dorsiflexion to 0 degrees and plantar flexion to 15 degrees with pain throughout.  The Veteran stated that his pain was worsening, but he wanted to continue conservative treatment for now.

In September 2015, the Board remanded the appeal, among other reasons, to obtain an addendum opinion as to whether the Veteran's right ankle disability was manifested by malunion of the os calcis or astragalus because the September 2014 VA examination report omitted this information.  In an October 2015 addendum opinion, a VA physician reviewed the claims file and noted the diagnosis provided by the September 2014 VA examiner was status post closed fracture of the malleolus.  The reviewing physician observed that the Veteran's current disability, per an April 2015 orthopedic note, was due to moderate to severe tibiotalar and subtalar osteoarthritis.  The physician explained that os calcis and astragalus are antiquated terms used for the talus bone and its articular surface with the tibia (tibiotalar and subtalar joints).  The physician noted that the Veteran's fracture in service, described as a displaced fracture of the medial malleolus is the etiology for his osteoarthritis, and the more recent x-rays confirm an old fracture deformity of the medial talus (os calcis/astragalus), which the physician believed were due to the fracture in service.

Reported right ankle examination findings from a March 2016 VA pain clinic consultation included no obvious swelling, atrophy, or erythema; diffuse tenderness to palpation throughout the right ankle and foot, particularly around the malleoli, plantar surface of foot, and bony prominences; no lateralizing warmth; and range of motion severely limited in all planes secondary to pain, but without a hard end point.  The impression of a 2015 right ankle x-ray report was mild-to-moderate tibiotalar osteoarthritis.

In January 2016, the Veteran re-established medical care with a VA primary care physician after returning from a four-month trip out of the country.  The Veteran reported ongoing right ankle pain.  He also described his exercise as riding his bike, jogging, and playing soccer.

The Veteran had a right ankle MRI in May 2016.  Findings were reported as follows: no sign of ankle joint effusion.  Severe medial tibiotalar osteoarthritis with subchondral marrow edema and irregularity of the articular surface.  There is full-thickness cartilage loss and subchondral marrow edema along the medial talus.  Anterior talofibular, posterior talofibular, and calcaneofibular ligaments are intact.  Extensor, flexor, and peroneal tendons are intact without abnormal internal signal or fluid in the tendon sheath.  No osteochondral defect or irregularity along the talar dome.  The impression was severe medial tibiotalar osteoarthritis.

Because the October 2015 VA opinion did not fully address the September 2015 remand directives, the Veteran was afforded a right ankle VA examination in July 2016.  The Veteran reported constant use of a walker to ambulate, that right ankle pain caused him to limit walking and standing, and that cold weather caused right ankle flare-ups.  Right ankle range-of-motion testing results include plantar flexion to 5 degrees and dorsiflexion to 5 degrees, both with pain and with evidence of pain on weight-bearing.  Following repetitive-use testing, there was no additional loss in range of motion.  The examiner commented that the Veteran's abnormal right ankle range of motion limited his ability to weight-bear or stand for long periods of time.  Pain, including during flare-ups; weakened movement; disturbance of locomotion; and interference with standing also contributed to the Veteran's right ankle functional loss.  

Other right ankle examination findings include tenderness to palpation on the lateral/medial right ankle; no evidence of crepitus; reduced muscle strength; no muscle atrophy; no ankylosis; and no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the right ankle disability.  The examiner indicated the Veteran was unable to perform ankle stability testing on the right due to limited range of motion and pain.  Findings on right ankle x-ray examination were reported as follows: the osseous structures are normal in anatomic alignment; moderate degenerative changes of the ankle joint, which is intact; no acute fracture or dislocation.  No soft tissue swelling is appreciated; no abnormal calcifications.  The impression was moderate changes of the ankle joint.  

The examiner confirmed that the current diagnosis of right ankle degenerative arthritis was a progression of the prior diagnosis of residuals of right medial malleolus fracture.  The examiner described the functional impact of the Veteran's right ankle disability as limiting his standing, walking, and weight-bearing; however, the Veteran was able to perform his activities of daily living with the above limitations.  Pertinent to any malunion or nonunion of the ankle joint, the examining physician explained that os calcis and astragalus are terms used for the talus bone and its articular surface with the tibia (tibiotalar and subtalar joints).  The examiner also explained that malunion of the tibia and fibula refers to incorrect anatomical alignment of the fragments of a fractured bone, while nonunion of the tibia and fibula refers to a fractured bone that fails to heal properly.  

The examining physician opined that it was less likely than not that the Veteran's current right ankle disability was manifested by malunion of the os calcis or astragalus; by malunion of the tibia and fibula with marked, moderate, or slight ankle disability; or by nonunion of the tibia and fibula with loose motion, requiring a brace.  In support of his conclusion, the examiner outlined his review of the electronic claims file and indicated he consulted current peer-reviewed medical literature.  The examiner also noted the May 1982 x-ray findings, but cited numerous subsequent right ankle x-ray reports, which demonstrated an "intact" right ankle joint that had healed, but with degenerative changes.  

Parenthetically, the Board acknowledges that the last sentence on page 21 of the examination report indicates that the "Veteran's right ankle disability is manifested by non-union of the tibia and fibula with loose motion, requiring a brace."  However, the preceding sentences indicate that the Veteran had a "fracture in service [that] has healed" and that "[r]ecent radio-graphs demonstrated moderate degenerative changes of the ankle joint, which is intact."  Similarly, on page 20, the examiner opined that the Veteran's right ankle disability was "less likely than not manifested [by] non-union of the tibia and fibula with loose motion, requiring a brace."  Moreover, the post-service right ankle imaging reports of record document "stable appearance of remote healed bimalleolar and medial talar fractures" or "old healed fracture, medial malleolus."  Therefore, based on the July 2016 examiner's other internally-consistent statements concluding that the Veteran's right ankle fracture had "healed," was "intact" and was "less likely than not manifested [by] non-union of the tibia and fibula," and his citation to imaging studies reflecting a "healed" fracture and "intact" ankle joint, the Board finds the examiner appears to have made a clerical error in the last sentence of page 21 in reference to nonunion of the tibia and fibula. 

Later in July 2016, the Veteran was admitted to the VAMC for an expedited workup for chronic kidney disease.  He complained of bilateral lower extremity swelling after jogging the previous day, stating that he had been walking and jogging more the last few days after losing his bicycle.  The assessment was bilateral pitting lower extremity edema, likely secondary to worsening kidney functions.  The Veteran was afforded an orthopedic consultation on the same day.  He had pain on the lateral and medial aspects of his right ankle, complained of some ankle instability, and reported using a cane to help with ambulation.  Right ankle examination revealed mild swelling, tenderness to palpation over the anterior tibiotalar region and medial lateral malleolus, decreased dorsiflexion and plantar flexion compared to the contralateral ankle, and ankle stable to anterior drawer and talar tilt stability testing.  He was discharged the next day.

Having considered the medical and lay evidence of record in light of the pertinent legal authority, the Board finds that the preponderance of the evidence is against assignment of a disability rating in excess of 20 percent for the Veteran's right ankle residuals of medial malleolus fracture, including degenerative arthritis.

Since the March 21, 2007 effective date of the award of service connection, the Veteran's right ankle disability (involving arthritis documented by x-ray) has been manifested by plantar flexion from 5 to 45 degrees, but generally ranging from 5 to 15 degrees with pain; and dorsiflexion from 0 to 10 degrees, but generally to 5 degrees with pain.  In addition, the Veteran's subjective complaints of pain, weakness, and difficulty standing or walking have been confirmed on objective examination.  These findings are consistent with the 20 percent disability rating currently assigned on the basis of marked limited motion of the right ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5003, 5010.

Based on the evidence, the Board concludes that, since the effective date of the award of service connection, the Veteran's right ankle disability has more nearly approximated the criteria for the 20 percent rating currently assigned.

In reaching this conclusion, the Board has considered the Veteran's functional impairment due to pain, decreased range of motion, excess fatigability, and disturbance of locomotion.  However, the medical evidence does not reflect right ankle functional loss beyond what is already contemplated by the 20 percent rating assigned.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  In this regard, the Board observes that despite his reports of requiring assistive devices for ambulation and having impaired ability to walk or stand, the Veteran's treatment records document his physical activity to include jogging as recently as July 2016.  The Board finds the Veteran's repeated statements regarding his ongoing jogging (and soccer) to weigh against many of his statements suggesting more severe right ankle symptomatology, such as his hearing testimony that he needs to rest after taking three steps, or his recent statement to the July 2016 VA examiner that he requires a walker for ambulation.  

Additionally, the Board has considered other potentially applicable rating criteria in connection with the claim for a higher rating for the Veteran's right ankle disability, but finds that no higher rating is assignable.  As evidence of record demonstrates that the Veteran does not have right ankle malunion of the tibia and fibula with marked ankle disability, nonunion of the tibia and fibula, or ankylosis, evaluation of the disability under Diagnostic Codes 5262 or 5270 is not warranted.  See 38 C.F.R. § 4.71(a).  The disability also has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

The Board is aware that the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 4.59 "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Specifically, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Id. at 169-70.  That regulation provides that that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  

The VA and fee-basis examination reports of record appear to reflect that this specific testing was not performed.  However, because the Veteran is receiving the maximum rating based on limitation of motion of the right ankle and a higher rating requires either ankylosis, or malunion or nonunion of the tibia and fibula, which is not shown, there is no prejudice in the VA examination not having conformed to 38 C.F.R. § 4.59  as interpreted in Correia.  Moreover, remanding the claim for a fifth time to arrange for an additional VA examination to obtain active- and passive-motion and weight-bearing and nonweight-bearing range of motion measurements would only result in further delay in deciding the appeal without additional benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the right ankle disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

The above discussion reflects that the applicable criteria are adequate to rate the Veteran's right ankle disability at all pertinent points.  The Veteran's right ankle limitation of motion is specifically contemplated by Diagnostic Code 5271, pursuant to which limited motion of the ankle joint is evaluated.  In addition, the Veteran's reported symptoms of right ankle weakness, instability, swelling, and stiffness causing less movement than normal are factors the Board has considered in relation to the extent they cause reductions in normal excursion of right ankle movements, as well as the extent of functional loss due to pain, consistent with  38 C.F.R. §§ 4.40, 4.45 and DeLuca.  Notably, there is no evidence or argument even suggesting that the schedular criteria are inadequate to evaluate the right ankle disability.  

Furthermore, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a veteran may be awarded an extra-schedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Veteran's ankle disability is appropriately rated as a single disability, and all symptoms have been considered in evaluating the disability.  As the evaluation of multiple disabilities is not here at issue, the holding in Johnson is inapposite.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In any event, in November 2015, the AMC reviewed the evidence of record to consider entitlement to an increased evaluation for residuals of right ankle fracture on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  The decision noted complaints of intermittent right ankle pain that was worse with activity among the Veteran's VA treatment records; limited range of motion findings; use of an ankle brace; no history of ankle surgery; and evidence of pain, weakened movement, excess fatigability, interference with standing and weight-bearing, and other symptoms.  The decision also observed that a September 2014 treatment record documents the Veteran's report that he still runs and rides a bike.  The AMC concluded the totality of the evidence did not support the contention that the Veteran's right ankle disability was so exceptional or unusual as to render the use of the regular rating schedule standards impractical and denied entitlement to an extra-schedular rating.

In a December 2015 memorandum, the Director of Compensation Service concurred with the recommendation to deny a higher rating for the Veteran's right ankle disability on an extra-schedular basis.  The Director noted the evidence did not show interference with any employment due to the right ankle disability, nor were there periods of hospitalization for the right ankle disability, to include for any surgery.  The Director also observed that ankylosis was not shown at any time in the available medical evidence.  The Director concluded there was no unusual or exceptional disability pattern demonstrated that would render application of the regular rating criteria as impractical.  The Board finds the AOJ has adequately considered whether an initial rating higher than 20 percent is warranted for the Veteran's right ankle disability on an extra-schedular basis.     

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability may be considered a component of a higher rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no evidence or allegation that the Veteran is actually or effectively rendered unemployable due to the right ankle disability under consideration.  A March 2009 letter from the Veteran's private physician opined that the Veteran was permanently disabled due to a nonservice-connected disability, unrelated to the Veteran's right ankle or musculoskeletal system generally, and for which the Veteran has never claimed entitlement to service connection.  In addition, the Veteran has not expressly claimed entitlement to a TDIU.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the right ankle disability under consideration has not been raised, and need not be not be addressed herein. 

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's right ankle disability, pursuant to Fenderson, supra, and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for residuals of a right ankle fracture, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


